DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.

 Response to Amendment
The amendment filed 22 July 2021 and supplementary amendment filed 28 September 2021 have been entered.  Claims 1 and 5 are currently amended.  Claims 8-9 and 14-20 are canceled.  Claims 1-7 and 10-13 are currently pending.  Claims 4-7 are withdrawn. 

Response to Arguments
Applicant's arguments filed 22 July 2021 have been fully considered but they are not persuasive. 
The Applicant amended the claims beyond that which was discussed in the interview dated 12 July 2021, to further broaden the scope of the claims.  Therefore, the 
Furthermore, the Examiner respectfully reminds the Applicant the language directed towards the “tangential direction” was neither formally or informally entered for consideration, and were merely verbally discussed at the time of the interview.  For that reason, the Examiner and Attorney discussed the fact that it was merely likely that the amendment would overcome the rejection of record, as noted in the Interview Summary dated 16 July 2021; it was not indicated that they “would overcome the current rejections”, as the language had not been considered beyond the fact that it was the Applicant’s intended meaning of the word “radial”.  
Regardless, even if an agreement had been reached, it does not stand if the claims are further amended to broaden their scope.  The Applicant would need to amend the claims to include the subject matter which was removed, particularly the limitations directed towards the presence of “internal sensor components” and their relationship with the other elements of the instant invention. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 1 and all dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is newly amended to require that “the side vent is configured and positioned to output the air in a tangential direction relative to the main vent”. 
While the drawings do provide support for the output air flowing towards a tangential direction relative to the sensor housing, a tangent is defined as “Geometry. Of a line or surface in relation to another (curved) line or surface: Touching, i.e. meeting at a point and (ordinarily) not intersecting; in contact” (Oxford English Dictionary, tangent, A.1.a.).  Respectfully, the Examiner points out that neither the drawings nor the specification as originally filed presents literal support for the air being output in a direction that is strictly defined as tangent to the main vent.  At best, in a generous interpretation, the air may be output in a direction tangent to the housing; but the main air vent is significantly smaller than the housing.  Any line tangent to the main air vent would necessarily pass through the housing. 
Furthermore, it would appear that only the non-elected Species C, shown in Fig. 7-8, shows that “the side vent is configured and positioned to output the air in a tangential direction relative to the [housing]”.  The side vent shown in the elected Species A instead shows air 331 which is output in a generally radial direction and then transitions to flow parallel to a tangential direction relative to the main vent. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the prior required “internal sensor elements” within the sensor housing. 
As amended, claim 1 requires “a sensor including: a sensor housing” with various components of the housing listed.  However, it is not clear if the language is merely indicating the intended use of the housing, or if a sensor, defined by sensor elements, is positively recited by the claim as amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Published U.S. Patent Application No. 20200088480) in view of Robertson et al. (Published U.S. Patent Application No. 20200149933).
Regarding claim 1, Hu (Fig. 1-3) teaches a system for cooling sensor components, the system comprising: 
a sensor including:
a sensor housing (cover 300); 
a main vent defined on the sensor housing (Para. 43, “air duct 244 is a physical conduit that convey or directs the inlet airflow, created by the fan”); 
one or more contoured blades positioned within and fixed relative to the sensor housing (protruding grooves 314, Para. 50, “general, the protruding grooves 314 can be any shape, form, or motif as long as a circular airflow can be created inside the cavity. For example, referring to FIG. 3B, the protruding groove 314 a concave appearance when viewed from a vantage point looking into the cavity. The protruding groove 314 can be linear, substantially linear, curved, or in some cases, tapered with one end of the protruding groove wider than the other end”); and 
a motor configured to rotate the sensor housing and the one or more contoured blades around an axis (Para. 51, “powertrain (e.g., the powertrain of frame 234 in FIG. 2B) can be configured to rotate a ring (e.g., the ring 236 of FIG. 2B) to which the cover 300 is coupled” and Para. 44, “The powertrain is an electric motor coupled to a drivetrain comprising one or more gears”), 
wherein the rotation of the sensor housing pulls air into an interior portion of the sensor housing through the main vent (inlet airflow 322 is pulled into the interior of the cover 300), 
wherein the motor is configured to rotate the one or more contoured blades to force the air pulled into the interior portion of the sensor housing [into a circular flow] (Para 50, “protruding grooves 314 are diagonally arranged about a vertical axis 316. The downward airflow is diagonally channeled through the protruding grooves 314 such that the portion of the inlet airflow 322 not circularized by the first portion 302 becomes circularized, for a second time, into a second circular airflow 320. The second circular airflow 320 can uniformly cool one or more cameras (e.g., the plurality of cameras 232 of FIG. 2B) encased by the cover 300. In general, the protruding grooves 314 can be any shape, form, or motif as long as a circular airflow can be created inside the cavity”). 
Hu is silent regarding a side vent defined on the sensor housing; wherein the air pulled into the interior portion of the sensor housing is exhausted out of the sensor housing through the side vent; and wherein the side vent is configured and positioned to output the air in a tangential direction relative to the main vent.
However, Robertson (Fig. 1-11) teaches a system for cooling sensor components (Title, “Sensor Airflow Apparatus”), the system comprising: 
a sensor (sensors 42) including: 
a sensor housing (housing 34); 
a main vent defined on the sensor housing (intake opening 66); and 
a side vent defined on the sensor housing (see Annotated Figure 1, circled aperture 40); and 
wherein the air pulled into the interior portion of the sensor housing is exhausted out of the sensor housing through the side vent (see airflow arrows directing airflow into and through the housing 34 in Fig. 4 and out of the apertures 40 in Fig. 9 and 11), and 
wherein the side vent is configured and positioned to output the air in a tangential direction relative to the main vent (see Fig. 1, aperture 40 is arranged on the side of the housing 34 such that the air will exit the aperture 40 to flow in a tangential direction when the car is in motion).
It would have been obvious to one skilled in the art at the time of the invention to include the side vents through which air is exhausted by combining prior art elements according to known methods to yield predictable results as taught by Robertson into the teachings of Hu because it does no more than yield predictable results of providing a means for air to be exhausted from the housing, thus making the air able to flow continuously through the system and improve the efficacy of the air cooling system, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Neither Hu nor Robertson alone teaches that the motor is configured to rotate the one or more contoured blades to force the air pulled into the interior portion of the sensor housing through the side vent.  However, the rotation of the contoured blades described by Hu would impart a circular motion to the airflow; if Hu were combined with Robertson to include the side vent, this would inherently force the air from the interior of the sensor housing through the side vent, based on the centrifugal force acting on the air. 


    PNG
    media_image1.png
    623
    665
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 10, Hu in view of Robertson teaches the system of claim 1 further comprising one or more guide blades (Robertson:  annular disc 46) and one or more contoured blades (Hu:  protruding grooves 314).

Regarding claim 11, Hu in view of Robertson teaches the system of claim 10, wherein the one or more guide blades are straight (Robertson:  annular disc 46 are shown to have a straight form in profile, see the form of front surface 84 in Fig. 10A-10C) and the one or more contoured blades are curved (Hu:  protruding grooves 314, Para. 50, “general, the protruding grooves 314 can be any shape, form, or motif as long as a circular airflow can be created inside the cavity. For example, referring to FIG. 3B, the protruding groove 314 a concave appearance when viewed from a vantage point looking into the cavity. The protruding groove 314 can be linear, substantially linear, curved, or in some cases, tapered with one end of the protruding groove wider than the other end”).

Regarding claim 12, Hu in view of Robertson teaches the system of claim 1, wherein the sensor is mounted to a vehicle (Hu:  see Fig. 1; Robertson:  see Fig. 1).

Regarding claim 13, Hu in view of Robertson teaches the system of claim 12, further comprising the vehicle (Hu:  vehicle 150; Robertson:  vehicle 30).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Published U.S. Patent Application No. 20200088480) in view of Robertson et al. (Published U.S. Patent Application No. 20200149933) as applied to claim 1 above, and further in view of Wee (Published U.S. Patent Application No. 20120162428).
Regarding claim 2, Hu in view of Robertson teaches the system of claim 1. 
Hu in view of Robertson is silent regarding the main vent being positioned on a top portion of the sensor housing. 
However, Wee (Fig. 1-2) teaches a system for cooling sensor components (imaging device 20), the system comprising a sensor housing (housing 10) with a main vent (air inhaling hole 4), wherein the main vent is positioned on a top portion of the sensor housing (air inhaling hole 4 is formed in the dome member 2 at the top of the housing 10).
It would have been obvious to one skilled in the art at the time of the invention to include the main vent at the top of the housing by combining prior art elements according to known methods to yield predictable results as taught by Wee into the teachings of Hu because it does no more than yield predictable results of ensuring that an appropriate amount of air is provided to the system without the necessary use of a fan, thereby reducing the amount of power used to supply the cooling air, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 3, Hu in view of Robertson and Wee teaches the system of claim 2, wherein the side vent is positioned on a side wall of the sensor housing closer to a base portion of the sensor housing than the top portion (Hu:  the system is designed to cool the plurality of cameras 232 and light detecting and ranging sensor 230 (LiDAR), and the cameras 232 at least are in the third portion 210 or third portion 306, placing them closer to a base portion of the sensor housing than the top portion, such that the combination would necessarily place the side vent closer to the base portion of the housing than the top portion of the housing so as to allow the air to pass by the cameras 232; Robertson:  see Fig. 4, wherein the main vent (intake opening 66) and the side vent (apertures 40) are on vertically opposite ends of the housing 34, such that in the combination wherein the main vent is in the top portion of the housing, the side vents would be expected to be closer to the base portion of the housing than the top portion of the housing; Wee:  Para. 28, “dome member 2 has an air inhaling hole 4 formed in parallel with an advancing direction of the vehicle to inhale an air, an air injection hole 6 formed in the extension hood 3 to inject an air downwards toward the lens, and an air supply path 5 playing a role of an air passage between the air inhaling hole 4 and the air injection hole 6”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/            Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/             Supervisory Patent Examiner, Art Unit 3762